ROSS, Circuit Judge
(concurring). While it.cannot, I think, be doubted that the instruction set forth in Exception No. 2, referred to in the opinion, is good law, I do not think the trial court erred in refusing to give it, for the reason that, in view of the admitted facts in the case, the real question for the jury was whether or not the deceased’s action at the time of the accident was such as to make him guilty of contributory negligence, in respect to which question the instruction of the court below seems to have been sufficiently full and clear.